DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram et al (10167582) in view of Jessup et al (20190301090).
Pilgeram teaches a method for producing a cord having a core-sheath structure (Figure 3), the method comprising: 
shaping at least one filament bundle (Detail 21) comprising a plurality of filaments to form at least one shaped strand of filaments (strand is shaped by applying around the outside of the structure); and 
braiding a plurality of strands (Figure 3), including the at least one shaped strand of filaments, over a core to form the core-sheath structure comprising a braided sheath of the strands surrounding the core, 
wherein: 
the shaped strand of filaments is an untwisted strand having a twist level of less than 1 turn per meter (Column 8, lines 2-5); and 
the braided sheath comprises a synthetic fiber having a tensile strength of greater than 12 cN/dtex (Column 4, lines 45-52; aramids).
While Pilgeram essentially teaches the invention as detailed, it fails to specifically teach: 
a cross-sectional aspect ratio of the shaped strand of filaments is at least 3:1, as measured in the braided sheath; and
a thickness of at least a portion of the braided sheath ranges from about 10 to about 200 µm.
In related art, Jessup teaches that it is known that a braided sheath would have a thickness range of about 10-100 µm (Paragraph 47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sheath in such a range, so as to maintain the size needed for the intended use.  The ordinarily skilled artisan would understand to maintain the thickness as claimed, otherwise the structure of Pilgeram would become too large to be used as intended.
In regards to the aspect ratio of at least 3:1, Pilgeram is silent as to the proper aspect ratio, but does teach a flattened, ovular shape similar to that of Applicant.  While the drawings are not to be considered drawn to scale, they do show a scale slightly larger than 2:1.  The strands of Pilgeram are also capable of spreading further than the illustrated ratio dependent on tension applied as the filaments are untwisted.  As such, the ordinarily skilled artisan, given the teachings of Pilgeram, would know the strands could be any suitable ovular ratio, including 3:1, since the intention is to smooth the outer surface of the suture to avoid raised areas, the same as applicant (See Figure 3 which shows the outer strands of the braid are allowed to flatten out rather than be as circular as the strands directly against the core).
In regards to Claim 2, Pilgeram teaches the shaping occurs such that the shaped strand of filaments has a cross section including a curved surface (the shaping occurs as the strands are braided about the core, which would be a curved surface); 
the shaping occurs such that the shaped strand of filaments has a cross section including a flat surface; or 
a combination thereof.
In regards to Claim 3, Pilgeram teaches the shaped strand of filaments has an oval cross section (Figure 3); 
the shaped strand of filaments has a curved cross section including a convex section and a concave section; or 
the shaped strand of filaments is a flat fiber band having a cross section including a flat surface.
In regards to Claim 4, Pilgeram does not specifically teach the plurality of filaments contained in the filament bundle include at least one filament having a non-round cross section, but such shapes are well known in the art.  The ordinarily skilled artisan would be more than capable of choosing a different shape or providing a hollow space within the filaments.  It should be noted, Applicant provides no criticality or unexpected results arising from the use of non-round shapes and the choice is therefor considered obvious.
In regards to Claim 5, Pilgeram teaches the shaping comprises tensioning the at least one filament bundle over at least one surface (braiding the filament bundle will apply tension and create a curved surface for application).
In regards to Claim 8, Jessup teaches a maximum diameter of the cord ranges from about 40 um to less than about 5 mm (Abstract, which would be in scale for the intended use of Pilgeram).
In regards to Claim 9, Pilgeram teaches a ratio of a maximum diameter of the braided sheath to a minimum diameter of the braided sheath ranges from 1.05:1.0 to 2.5.1.0 insomuch as Pilgeram teaches the shape can be oblong, which from circular, would obviously be within this ratio (Column 5, line 14-16).
In regards to Claim 12, Pilgeram teaches the plurality of strands includes at least one non- shaped strand having a cross-sectional aspect ratio of less than 2:1 (Figure 3, the inner strands of the braided sheath are rounder than the outer strands).
In regards to Claim 13, Pilgeram teaches the core is a braided core (Column 6, lines 59-65).
In regards to Claim 14, Pilgeram teaches the filament bundle further comprises a lubricant, a fiber, a surface-coated filament, or combinations thereof (the filament bundle contains fibers, as filaments are fibers).
In regards to Claim 15, Pilgeram teaches a tensile strength of the shaped strand of filaments is greater than 12 cN/dtex (Column 4, lines 45-52; aramids).
In regards to Claim 16, Pilgeram teaches the plurality of filaments comprises at least one selected from the group consisting of a liquid crystalline polyester filament, an aramid filament, co-polymer aramid filament, a polyether ether ketone filament, a poly(p-phenylene benzobisoxazole) filament, an ultra-high molecular weight polyethylene filament, a high modulus polyethylene filament, a polypropylene filament, a polyethylene terephthalate filament, a polyamide filament, a polyhydroquinone diimidazopyridine filament, and a high-strength polyvinyl alcohol filament (Column 4, lines 45-52; aramids).
In regards to Claim 18, Pilgeram teaches the core comprises at least one selected from the group consisting of a liquid crystalline polyester filament, an aramid filament, co- polymer aramid filament, a polyether ether ketone filament, a poly(p-phenylene benzobisoxazole) filament, an ultra-high molecular weight polyethylene filament, a polypropylene filament, a high modulus polyethylene filament, a polyethylene terephthalate filament, a polyamide filament, and a high-strength polyvinyl alcohol filament (Column 6, lines 59-65; Column 4, lines 45-52; aramids).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilgeram in view of Jessup as applied to claim 1 above, and further in view of Coffey et al (20190223868).
While the combination of Pilgeram in view of Jessup essentially teaches the invention as detailed, it fails to specifically teach the plurality of filaments comprises a co-polymer aramid filament.  Coffey, however, teaches in similar art that it is well known to utilize co-polymer aramid filaments in situations where standard aramid filaments are able to be used (Paragraphs 20, 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized co-polymer aramid in place of aramid fibers dependent on final properties desired in the final product.  The ordinarily skilled artisan would have more than capable of substituting a similar material for another material without undue experimentation.  Both are high strength fiber materials with slight variations in properties well known to those in the braiding art.
Allowable Subject Matter
Claims 6, 7, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Baldinger et al (20180305865) Figures, Zachariades et al (20150128792) Figure 1B, Olson (20140025106) Figure 7, and Chou et al (20120297746) Figure 5A teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732